ORDER

PER CURIAM.
AND NOW, this 6th day of May, 2015, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issues *535set forth below. Allocatur is DENIED as to all remaining issues. The issues, as stated by Petitioner, are:
(1) Whether or not the Panel’s Majority Opinion and Order presents issues of first impression to the extent that it permits a charter school to open a second location by amending its charter and/or confers CAB with jurisdiction to hear a charter school’s appeal from any and all denials to amend a charter school’s charter?
(2) Whether or not the Majority’s Opinion and Order has departed from accepted judicial practices or abused its discretion when it misapplied the rules of statutory construction and/or relied on dicta?